 Case 3:20-cv-15794-FLW-LHG Document 1 Filed 11/10/20 Page 1 of 6 PageID: 1




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 119484

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  TRENTON DIVISION



 David Friedman, individually and on behalf of all others
 similarly situated                                              Case No:

                                          Plaintiff,             CLASS ACTION COMPLAINT

                              vs.
                                                                 JURY TRIAL DEMANDED
 Midland Credit Management, Inc.,

                                          Defendant.


       David Friedman, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against Midland Credit Management, Inc. (hereinafter referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.


                                                  1
 Case 3:20-cv-15794-FLW-LHG Document 1 Filed 11/10/20 Page 2 of 6 PageID: 2




          4.    At all relevant times, Defendant conducted business within the State of New Jersey.


                                               PARTIES
          5.    Plaintiff David Friedman is an individual who is a citizen of the State of New Jersey
residing in Ocean County, New Jersey.
          6.    Plaintiff is a natural person allegedly obligated to pay a debt.
          7.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.    On information and belief, Defendant Midland Credit Management, Inc., is a
California Corporation with a principal place of business in San Diego County, California.
          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          11.   The principal purpose of Defendant's business is the collection of such debts.
          12.   Defendant uses the mails in its debt collection business.
          13.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                         ALLEGATIONS SPECIFIC TO PLAINTIFF
          14.   Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
          15.   The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
          16.   The alleged Debt does not arise from any business enterprise of Plaintiff.
          17.   The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
          18.   At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
          19.   At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
          20.   In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letters
including the letter (“the February Letter”) dated February 21, 2020 labeled as “PRE-LEGAL
NOTIFICATION”. (A true and accurate copy is annexed hereto as “Exhibit 1.”)



                                                  2
  Case 3:20-cv-15794-FLW-LHG Document 1 Filed 11/10/20 Page 3 of 6 PageID: 3




        21.     In its efforts to collect the alleged Debt, Defendant once again contacted Plaintiff
by an additional letter (“the April Letter”) dated April 29, 2020 labeled as “PRE-LEGAL
NOTIFICATION” and “FINAL NOTICE”. (A true and accurate copy is annexed hereto as
“Exhibit 2.”)
        22.     The Letters conveyed information regarding the alleged Debt.
        23.     The Letters are “communications” as defined by 15 U.S.C. § 1692a(2).
        24.     The Letters were received and read by Plaintiff.
        25.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set forth
herein, Defendant deprived Plaintiff of this right.
        26.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representations or means in connection with the collection of any debt.
        27.     15 U.S.C. § 1692e(5) specifically prohibits threatening “to take any action that
cannot legally be taken or that is not intended to be taken.”
        28.     15 U.S.C. § 1692e(10) prohibits the “use of any false representation or deceptive
means to collect or attempt to collect any debt.”
        29.     The February Letter is labeled as a “PRE-LEGAL NOTIFICATION.”
        30.     The label is in a stylized and emphasized font, placed in the upper left corner of the
February Letter.
        31.     Additionally, the February Letter states: “Midland Credit Management, Inc. has
made several attempts to contact you regarding this account. MCM is now considering forwarding
your account to an attorney in your state for possible litigation. Upon receipt of this notice, please
pay at MidlandCredit.com or call 877-798-6947 to discuss your options.”
        32.     Defendant again sent Plaintiff another “PRE-LEGAL NOTIFICATION” letter,
the April Letter labeled with “FINAL NOTICE”, again threatening legal review and further
stating, “After numerous attempts to contact you regarding this account, Midland Credit
Management, Inc. (MCM) will transition your account into the attorney review process after
5/29/2020. Pay online at MidlandCredit.com or call 877-214-7799.”




                                                    3
  Case 3:20-cv-15794-FLW-LHG Document 1 Filed 11/10/20 Page 4 of 6 PageID: 4




          33.   The April Letter further states, “If your account is forwarded to an attorney or legal
firm, the MCM Pre-Legal Department will be unable to offer a flexible payment arrangement or
stop any potential litigation process. If this process results in litigation, and a judgement is entered
against you, the judgement will be enforceable according to state law.”
          34.   Defendant did not forward Plaintiff’s account to an attorney, as stated in the
February Letter but instead again threatened legal review by sending the April Letter.
          35.   Defendant never intended to forward Plaintiff’s account to an attorney, as stated in
the February letter but again threatened to forward Plaintiff’s account to an attorney in the April
Letter.
          36.   On information and belief, Defendant did not forward Plaintiff’s account to an
attorney, as stated in the April Letter either.
          37.   On information and belief, Defendant never intended to forward Plaintiff’s account
to an attorney, as stated in both Letters.
          38.   Defendant’s conduct is a false, deceptive, and/or misleading representation or
means in connection with the collection of a debt in violation of 15 U.S.C. § 1692e.
          39.   Defendant’s conduct is a threat to take any action that is not intended to be taken,
in violation of 15 U.S.C. § 1692e(5).
          40.   Defendant’s conduct is the “use of any false representation or deceptive means to
collect or attempt to collect any debt” in violation of 15 U.S.C. § 1692e(10).
          41.   For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e 1692e(5),
1692e(10) and is liable to Plaintiff therefor.


                                      CLASS ALLEGATIONS
          42.   Plaintiff brings this action individually and as a class action on behalf of all persons
similarly situated in the State of New Jersey.
          43.   Plaintiff seeks to certify a class of:
                     All consumers to whom Defendant sent a collection letter substantially
                     and materially similar to the Letter sent to Plaintiff, which letter was
                     sent on or after a date one year prior to the filing of this action to the
                     present.

          44.   This action seeks a finding that Defendant's conduct violates the FDCPA, and asks
that the Court award damages as authorized by 15 U.S.C. § 1692k.


                                                    4
  Case 3:20-cv-15794-FLW-LHG Document 1 Filed 11/10/20 Page 5 of 6 PageID: 5




        45.     The Class consists of more than thirty-five persons.
        46.     Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action is
superior to other available methods for the fair and efficient adjudication of this controversy.
        47.     The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
        48.     Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues raised
by this action will not require extended contact with the members of the Class, because Defendant's
conduct was perpetrated on all members of the Class and will be established by common proof.
Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection
laws.


                                          JURY DEMAND
        49.     Plaintiff hereby demands a trial of this action by jury.


                                      PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment be entered:
                    a. Certifying this action as a class action; and

                    b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
                    Class Counsel;

                    c. Finding Defendant's actions violate the FDCPA; and

                    d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                    e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    f. Granting Plaintiff's costs; all together with


                                                   5
 Case 3:20-cv-15794-FLW-LHG Document 1 Filed 11/10/20 Page 6 of 6 PageID: 6




               g. Such other relief that the Court determines is just and proper.

DATED: November 10, 2020
                                         BARSHAY SANDERS, PLLC

                                         By: _/s/ Craig B. Sanders
                                         Craig B. Sanders, Esquire
                                         100 Garden City Plaza, Suite 500
                                         Garden City, New York 11530
                                         Tel: (516) 203-7600
                                         Fax: (516) 706-5055
                                         csanders@barshaysanders.com
                                         Attorneys for Plaintiff
                                         Our File No.: 119484




                                            6
